        Case 2:19-cr-00262-GMN-DJA Document 58 Filed 01/04/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington @fd.org
 6
     Attorney for Jaime Anthony Mendoza
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00262-GMN-DJA
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Fourth Request)
13
     JAIME ANTHONY MENDOZA,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Supriya Prasad, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for Jaime Anthony
20
     Mendoza, that the Sentencing Hearing currently scheduled on January 6, 2021, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than fourteen (14) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      The government filed a 26-page response to Mr. Mendoza’s sentencing
24
     memorandum on Thursday, December 30, 2020. In the response, the government highlights,
25
     in part, information that was not previously disclosed to defense counsel. The day of the
26
     government’s filing (i.e. December 30, 2020) as well as the day after the filing (i.e. January 1,
        Case 2:19-cr-00262-GMN-DJA Document 58 Filed 01/04/21 Page 2 of 3




 1   2020), the Court as well as the Federal Public Defender’s Office were closed for the holiday.
 2   As a result of the closure on Thursday and Friday and the new information presented in the
 3   response, defense counsel needs additional time to review the government’s response in order
 4   to be prepared for the sentencing hearing.
 5          2.      The defendant is not in custody and agrees with the need for the continuance.
 6          3.      The parties agree to the continuance.
 7          This is the fourth request for a continuance of the sentencing hearing.
 8          DATED this 4th day of January, 2021.
 9
10    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
11
12
      By /s/ Nisha Brooks-Whittington                 By /s/ Supriya Prasad
13    NISHA BROOKS-WHITTINGTON                        SUPRIYA PRASAD
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00262-GMN-DJA Document 58 Filed 01/04/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00262-GMN-DJA
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     JAIME ANTHONY MENDOZA,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Wednesday, January 6, 2021 at 1:00 p.m., be vacated and continued to Wednesday, January

12   20, 2021, at the hour of 1:00 p.m. in Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this ___
                       4 day of January, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
